Citation Nr: 1603036	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-07 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include depression, mood disorder and alcohol dependence.

2.  Entitlement to service connection for a chronic headache disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to August 1984.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2011 rating decision by the Milwaukee, Wisconsin, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for headaches, and service connection for an acquired psychiatric disorder, including depression.  He perfected a timely appeal to that decision.  

The Board considers the Veteran's claim of service connection for an acquired psychiatric disorder as encompassing all psychiatric disorders evident in the record pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's Virtual VA and VBMS efolders to ensure a complete review of the evidence in this case.  

The Board notes that, subsequent to the issuance of the November 2013 supplemental statement of the case and after certification of the appeal to the Board in January 2014, additional VA medical records and lay statements were associated with the claim.  However, in a statement in support of the claim (VA Form 21-4138), dated in March 2015, the Veteran waived RO consideration of evidence submitted in conjunction with his claim.  Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. § 20.1304 (2014).  Additional evidence was subsequently submitted in June 2015, August 2015, and September 2015, which showed, in pertinent part, that the Veteran had continued treatment for a mood disorder.  These medical records were not accompanied by a waiver of initial RO consideration of the evidence.  However, this evidence does not pertain to the matter on which the issue of service connection for a mood disorder turns (i.e. nexus to service), and it is essentially duplicative of evidence previously of record which has been previously discussed.  Thus, while the Veteran has not waived initial RO consideration of this evidence, a remand for such consideration is unnecessary, and the Board may proceed with a decision at this juncture with respect to service connection for a mood disorder.  See 38 C.F.R. §§ 19.37, 20.1304 (2014).  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include a mood disorder and alcohol abuse, was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.  

2.  The Veteran does not have a chronic headache disability that is attributable to military service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include a mood disorder and alcohol abuse, was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309 (2014).  

2.  The Veteran does not have a chronic headache disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in March 2011 from the RO to the Veteran, which was issued prior to the RO decision in April 2011.  Additional letters were issued in August 2011 and April 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran had active service from September 1980 to August 1984.  The service treatment reports (STRs) are completely silent with respect to any complaints, findings or diagnoses of a psychiatric disorder.  The enlistment examination, conducted in October 1979 was negative for any complaints or findings of chronic headaches.  The STRs indicate that the Veteran was seen in October 1980 for complaints of headaches and cough; the assessment was upper respiratory infection (URI).  He was again seen in May 1982 with complaints of chills and headaches, as well as an elevated temperature.  The assessment was R/O beginning stages of the flu.   The separation examination, conducted in August 1984, was negative for any complaints of or clinical findings of headaches or a psychiatric disorder.  

The Veteran's claim for service connection for depression and headaches (VA Form 21-526) was received in February 2011.  Submitted in support of the claim were VA progress notes dated from January 2011 to March 2011.  These records show that the Veteran received ongoing evaluation for substance abuse.  A psychiatric note, dated in January 2011, indicates that the Veteran was admitted for etoh detox as a result of alcohol and substance abuse.  A review of system noted a finding of right temporal headache.  

In a statement in support of claim (VA Form 21-4138), dated in March 2011, the Veteran indicated that, while he did not receive treatment for mental complaints in service, he recalled feeling nervous and being stressed out.  The Veteran related that those feelings were accompanied by headaches, for which he sought treatment and was prescribed Aspirin.  The Veteran also reported that, following service, he experienced recurring stress and depression which was usually accompanied by muscle tightening and headaches.  The Veteran indicated that he treated himself with over-the-counter medications.  

Submitted in support of the Veteran's claim were VA progress notes dated from January 2011 to September 2011.  These records show that the Veteran received ongoing clinical attention and treatment for alcohol dependence and mood disorder NOS.  An April 2011 VA progress note reflects an assessment of alcohol dependence, and mood disorder NOS; it was noted that mood symptoms were somewhat vague and do not quite constitute a clear depressive or bipolar disorder; However, the Veteran does endorse prominent mood lability and anger issues.  During that clinical visit, the Veteran also described what was thought to be frequent tension headaches.  

The Veteran was afforded a VA examination for evaluation of headaches in April 2013.  The Veteran reported that he has had headache problems for the past 4 years; he stated that his headaches are strongly related to his mood in that they come on when he is depressed.  The Veteran related that the pain invariably arises either from the right or the left occipital region and spreads forward.  The Veteran indicated that he is never nauseated but may be irritated by very bright light and loud noises during a headache.  The Veteran stated that he uses over the counter analgesics for headaches but states that they do not help him much.  The Veteran also reported that he was involved in a car accident in 1977, during which he suffered a concussion; he did not require hospitalization.  It was also noted that the Veteran was treated for cold symptoms in October 1980; however, the record contains no further mention of headache.  The examiner noted that no specific headache diagnosis had been made.  Following an examination, the examiner stated that the Veteran's headaches can be classified as a secondary headache syndrome that is "attributed to a psychiatric disorder."  He noted that the onset of headaches was approximately 4 years ago.  

The examiner stated that a correlation of the Veteran's current headaches with military service between 1980 and 1984 is not apparent unless his current affective disorder can be linked to military service.  The examiner noted that, in this context, the Veteran reported that he witnessed a severe accident on board of the aircraft carrier John F. Kennedy in 1982.  It was noted that the Veteran explained that a cable designed to capture a landing jet ruptured under high tension and released its energy on bystanders.  The examiner stated that, based on the existing information, it is less likely than not that the Veteran's current headaches are related to his past medical history.  

Submitted in support of the claim were excerpts from Internet Articles.  Among the records was a news article from Vanderbilt Television News, dated December 3, 1981, reporting that a fatal accident occurred on carrier John F. Kennedy, caused by a plane arresting cable snapping.  Also included was another article, dated in April 2013, which reported that during landing on USS John F. Kennedy, in December 1981, an A-7E corsair snapped an arresting cable; it was noted that two people were killed and three injured.  

In a statement in support of claim (VA Form 21-4138), dated in April 2013, the Veteran stated that, while stationed aboard the USS John F. Kennedy, his main duty was to relay communications between the flight deck and the bridge/control tower of the ship.  He noted that his duty station was on the flight deck.  The Veteran related that he personally witnessed the accident that occurred in December 1981, when a wire broke during the landing of a plane, resulting in many deaths and injuries.  The Veteran maintained that this incident played a role in the thoughts and feelings that he has had ever since service and for which he finally sought treatment.  

The Veteran was afforded a VA psychiatric examination in September 2013.  At that time, it was noted that he had a history of minimal employment and homelessness due to alcohol abuse.  It was noted that the Veteran was in the Navy from September 1980 to August 1984, and he worked with communications.  The Veteran reported no psychiatric hospitalization.  He stated that he has talked to professional about PTSD; however, there are no clinical records that ID that diagnosis or discuss related symptoms.  The Veteran reported being depressed 3 to 4 times per week.  The Veteran related that he began abusing alcohol in the Navy, and the abuse pattern continued after service.  The Veteran further noted that he has had a long chronic pattern of abuse, with periods of abstinence, but no drug abuse.  Following a mental status examination, the examiner stated that the Veteran does not meet the criteria for PTSD under DSM-IV criteria; his current diagnoses included mood disorder NOD, and alcohol dependence.   The examiner stated that the Veteran has subclinical symptoms that do not rise to a level of mental illness when considering PTSD issues.  The examiner also noted that the Veteran's depression began as a youth.  The examiner stated that he was sure that the incident on board the ship was difficulty, but it is less likely than not that that would initiate a PTSD or a significant depressive disorder.  The examiner further observed that the alcohol abuse did begin in the Navy; it appears that it was a pattern of behavior engaged with fellow sailors and not an atypical pattern.  It developed into a chronic pattern.  The examiner concluded that it is less likely than not a result of or exacerbated by the claimed stressor.  

In September 2013, the Veteran's claims folder was referred to a VA examiner for review and an opinion regarding the etiology of his claimed headaches, to include the question as to whether there is any relationship between the headaches and any mental health disorder.  Following a review of the file, including the April 2013 examination report, the VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner observed that the Veteran underwent a mental health assessment in September 2013, which reported diagnoses of mood disorder NOS and Alcohol dependence.  The examiner noted that a diagnosis of PTSD was explicitly excluded.  He also noted that the mental health examination further denied a connection of the psychiatric diagnoses with the traumatic event the Veteran experienced during military service.  The examiner noted that the Veteran does warrant a diagnosis of chronic headache "disorder" as, by history, he has had headaches during the past 4 years, whenever his mood disorder is active.  This, in turn, has been a chronic condition.  However, the question whether he warrants a diagnosis of a chronic headache "disability" is denied, if "disability" is to mean a condition recognizable as service connected.  The recent mental health evaluation denied service connection for a mood disorder; thus, the Veteran's secondary headache disorder is not service-connected either.  

The examiner stated that the chronic headaches are caused by his mental health condition; however, the terms of "chronic condition and mental health disability are misleading as the Veteran does not have a recognized mental health disability based on the C & P process.  The examiner also stated that the Veteran's headaches are considered secondary to his psychiatric disorder; hence, they would not be aggravated by his mental health conditions, but rather caused by it.  Thus, the natural course of the headaches is linked with the Veteran's mood disorder.  The examiner further noted that the Veteran does not have headaches when he is not depressed and tends to have headaches when he is depressed.  The examiner related that, as previously stated in April 2013, a correlation of the Veteran's current headaches with military service between 1980 and 1984 is not apparent unless his current affective disorder can be linked to military service.  Since this correlation has not been established, his prior conclusion that the Veteran's headaches are less likely than not related to his past military service is unchanged.  

Subsequently received VA treatment reports dated from January 2013 to August 2015 essentially show that the Veteran continued to be followed at the mental health clinic mainly for alcohol dependence.  


III.  Legal Analysis.

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active military service, and psychoses become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

A.  An acquired psychiatric disorder.

After careful review of the evidentiary record, the Board finds that service connection is not warranted for a psychiatric disorder, diagnosed as mood disorder.  In this regard, the Board notes that the STRs are negative for any findings of a psychiatric disorder, including mood disorder.  In addition, his post-service medical records do not reflect any documentation of a psychiatric disorder, to include mood disorder until April 2011, when he was seen for problems related to alcohol dependence, more than 27 years following his discharge from service.  In summary, there is a remarkable lack of evidence demonstrating any complaint or finding of a psychiatric disorder during the period from service discharge in 1984 until 2011.  Moreover, the record does not include any evidence of a relationship between a current psychiatric disorder and the Veteran's active service other than by his own report.  

Significantly, following the VA examination in September 2013, the examiner concluded that the Veteran did not meet the criteria for PTSD under DSM-IV criteria; he stated that the current diagnoses included mood disorder NOD, and alcohol dependence.   The examiner stated that the Veteran has subclinical symptoms that do not rise to a level of mental illness when considering PTSD issues.  The examiner also noted that the Veteran's depression began as a youth.  The examiner stated that he was sure that the incident on board the ship was difficulty, but it is less likely than not that that would initiate a PTSD or a significant depressive disorder.  The examiner further observed that the alcohol abuse did begin in the Navy; it appears that it was a pattern of behavior engaged with fellow sailors and not an atypical pattern.  It developed into a chronic pattern.  The examiner concluded that it is less likely than not a result of or exacerbated by the claimed stressor.  

Given the examiner's opinion, the absence of complaint or treatment until many years after service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's psychiatric disorder is not traceable to disease or injury incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnoses and active service.  As such, the Veteran's claim for service connection for a psychiatric disorder must be denied.  There is no doubt of material fact to be resolved in the Veteran's favor.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit-of-the-doubt rule does not apply when preponderance of evidence is against claim).  

The Veteran is competent to report psychiatric manifestations to include when such manifestations started.  He has not specifically contended that psychiatric problems persisted since service.  To the extent he is claiming continuity, there is no clinical evidence to support his contentions.  The negative service records and the absence of positive contemporaneous evidence weigh against the lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  On the recent VA examination, the examiner noted that the Veteran's depression began as a youth.  The examiner stated that he was sure that the incident on board the ship was difficulty, but it is less likely than not that that would initiate a PTSD or a significant depressive disorder.  The Board finds the VA etiology opinion more probative than any inferred claim that psychiatric symptomatology persisted since service.  In summary, the preponderance of the evidence is against a finding of the presence of a psychiatric disorder in service or for many years thereafter.  Moreover, there is no reliable evidence demonstrating a relationship between the Veteran's currently diagnosed mood disorder and service.  Accordingly, there is no basis upon which to grant service connection.  

It is further noted that there are additional reasons why service connection is not warranted for the diagnosed alcohol abuse.  Applicable law and regulation provide that compensation shall not be paid if disability was the result of a Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2014).  Effective for claims filed after October 31, 1990, Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, prohibits payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse and amended 38 U.S.C.A § 105(a) to provide that an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the Veteran's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.  

The Federal Circuit has held that 38 U.S.C.A. § 105 and § 1110 preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  The decision explains that "primary alcohol abuse" means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.   However, the Federal Circuit has held that service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the drug or alcohol abuse disability is indeed caused by the Veteran's primary service-connected disability."  Id. at 1371, 1381.  In the instant case, the VA examiner acknowledged that the Veteran's alcohol use began in service; however, he noted that it appears that it was a pattern of behavior engaged with fellow sailors and not an atypical pattern.  It developed into a chronic pattern.  The examiner concluded that it is less likely than not a result of or exacerbated by the claimed stressor.  The law therefore prohibits service connection for alcohol abuse under the facts of the instant case.  

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Chronic Headache disorder.

After review of the evidentiary record, the Board finds that the preponderance of the evidence is against the claim of a relationship between the Veteran's complaints of headaches and active military service.  A headache disability due to injury or disease in service is not shown.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In this regard, while the service treatment reports (STRs) show that the Veteran was seen for complaints of headaches, they were associated with cold symptoms; these records do not establish the presence of a chronic disease in service.  STRs show no diagnosis for chronic headaches.  

Nor is there any evidence of continuity of symptomatology.  The first notation of chronic headaches associated with the record is dated in January 2011, many years after the Veteran's discharge from service.  Even the Veteran, in April 2013, reported that he had had headaches for the past four years, and they are strongly related to his mood disorder.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, none of the medical evidence of record relates the Veteran's current headaches to any event or incident during active military service, including the headaches he had then.  There is no medical opinion supporting the theory that there is a nexus between chronic headaches and service.  

Following an April 2013 neurological evaluation, the examiner stated that, based on the existing information, it is less likely than not that the Veteran's current headaches are related to his past medical history.  The examiner explained that the Veteran's headaches can be classified as a secondary headache syndrome that is "attributed to a psychiatric disorder."  He noted that the onset of headaches was approximately 4 years ago.  The examiner stated that a correlation of the Veteran's current headaches with military service between 1980 and 1984 is not apparent unless his current affective disorder can be linked to military service.  More recently, following a VA examination in September 2013, the examiner stated that the Veteran's headaches are considered secondary to his psychiatric disorder; hence, they would not be aggravated by his mental health conditions, but rather caused by it.  Thus, the natural course of the headaches is linked with the Veteran's mood disorder.  The examiner related that, as previously stated in April 2013, a correlation of the Veteran's current headaches with military service between 1980 and 1984 is not apparent unless his current affective disorder can be linked to military service.  Since this correlation has not been established, his prior conclusion that the Veteran's headaches are less likely than not related to his past military service is unchanged.  Given medical opinion by the VA examiners, the Board finds that the evidence weighs against the Veteran's claim.  Weight is given to these opinions because of the medical expertise and because they appear to be supported by the record.  

The Board acknowledges the Veteran's contentions that he currently suffers headaches as a result of military service.  However, no medical evidence has been submitted to support this contention.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of chronic headaches and his views are of no probative value.  The Veteran is competent to comment on any symptoms involving headaches, but is not competent to provide a medical opinion concerning the appropriate diagnosis for these symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for headaches.  The benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to include a mood disorder and alcohol dependence, is denied.  

Service connection for a chronic headache disorder is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


